In re State of Louisiana; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. N, No. 02-4386; to the Court of Appeal, Fifth Circuit, No. 04-K-519.
Writ denied. In the event that the defendant is found guilty of first degree murder, the state may re-raise prior to the penalty phase the issue whether the defense must provide discovery of documents regarding the defendant’s mental health.
VICTORY, J., would grant the writ.
KNOLL, J., would grant the writ for the reasons assigned by WEIMER, J.